Citation Nr: 1502793	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  11-03 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a left knee disability. 

2. Entitlement to an initial increased rating for a status post splenectomy scar, currently 10 percent disabling. 

3. Entitlement to an initial increased rating for right hip strain, currently 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The appellant served on active duty from September 1968 September 1976. He joined the Reserves in 1991 and had several periods of active duty for training (ADT) and inactive duty for training (IDT). He had several subsequent periods of active duty: May 27 to September 30, 1997; May 22 to September 30 1998; October 15, 2001 to January 15 2003; and February 9 to November 7, 2005. 

The claim of service connection for a left knee disability comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 determination made by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. Also, the initial increased rating issues were granted in September 2007 and the Veteran filed a notice of disagreement which he never withdrew; these dropped issues are discussed below (an April 2010 rating mistakenly states that these issues were resolved). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In June 2008, the Veteran filed a claim for Social Security Administration (SSA) records. The duty to assist requires that such records must be requested where they may be relevant to the issues on appeal. See Golz v. Shinseki, 590 F.3d 1317, 1320-23 (Fed. Cir. 2010). Efforts to obtain records in the custody of a Federal entity must continue until the records are obtained, unless it is reasonably certain that they do not exist or that further efforts would be futile. 38 U.S.C.A. § 5103A(b)(3) (West 2002). As it is not reasonably certain that additional SSA records are unavailable or that the records are unrelated to the issues on appeal, updated SSA records should be requested.

Additionally, updated VA treatment records should be provided. See 38 C.F.R. § 3.159(c)(2) (2014). 

Regarding the claim of service connection for a left knee disability, the Veteran asserts that he has a current left knee disability that was aggravated over his years of service, to include active duty, ADT and IDT (See July 2008 notice of disagreement and November 2014 Board transcript). The September 2010 VA examination report did not acknowledge the fact that aircraft mechanic was only the Veteran's job while he was serving on active duty or in the Reserves. Also, the opinion did not discuss aggravation.  Clarification is therefore needed. See 38 C.F.R. § 3.159(c)(4) (2014). 

Finally, in July 2008 the Veteran filed a notice of disagreement as to the ratings the RO assigned him after granting service connection for a status post splenectomy/stab wound scar and right hip disability. An October 2008 contact message with the Veteran and December 2008 statement of the Veteran states the Veteran did not intend to withdraw these issues.  In a March 2009 letter, the RO stated it would consider these issues.  The April 2010 RO rating states it is a "full grant" with regard to these issues, but this is not actually the case. See AB v. Brown, 6 Vet App 35 (1993) (a claimant is presumed to be seeking the maximum benefit available under law). The Board must remand these matters for issuance of a statement of the case (SOC). Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

1. Associate all SSA records with the. If unavailable, notify the Veteran and place documentation in the file.

2. Associate updated VA treatment records with the file. If unavailable, notify the Veteran and place documentation in the file. 

3. After the above development is complete, send the file for a VA medical opinion. The opinion writer should note all relevant evidence regarding the left knee, to include the Veteran's lay assertions and:

* An October 1974 service treatment record;

* A May 1991 Reserve entrance records showing the Veteran denied left knee problems; 

* A September 2004 fitness assessment (service treatment record) where the Veteran stated an orthopedist found a problem with his knees, but the knee examination was normal; 

* A September 2004 MRI; 

* An August 2007 service treatment record diagnosing left knee pain; and 

* June 2008 line of duty determination regarding the left knee with no rationale.

After reviewing the relevant records mentioned above and performing an examination, the examiner should answer the following questions:

* Did a left knee disability clearly and unmistakably preexist the Veteran's service?  If so, please identify the approximate onset of such disability.  

* Is it clear and unmistakable that any preexisting left knee disability did NOT undergo any permanent worsening (beyond its natural progression) during a period of service?  

* If either or both of the above questions are answered in the negative, is it at least as likely as not (a 50 percent or greater probability) that any diagnosed knee disability was incurred in service? 

A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report. 

4. Issue a statement of the case regarding the entitlement to initial increased ratings for a status post splenectomy scar and right hip disability. If, and only if, the appellant timely perfects an appeal, this claim should be returned to the Board. 

5. Readjudicate the claim(s). If the decision is in any way unfavorable, provide a supplemental statement of the case (SSOC) to the Veteran and his representative.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

						(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).

